DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 13-16, 18, 20-22, 24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berstis (US 20040010803 A1).
Regarding claim 1, Berstis teaches a method for visual coding (figs. 5-9, [0079] the full-resolution images are compressed to create an image which contains full-resolution data in the center or foveal area of the image, and in which the level of detail or resolution is reduced in the peripheral area of the image, [0081-0082] the compressed "initial" image having full resolution data in the foveal section and reduced resolution (and color) data in the peripheral section is stored in another memory (504)) comprising: 
determining a peripheral region (92 and 92’ of fig. 9, 501a of fig. 6) and a non-peripheral region (91 and 91’ of fig. 9, 501a of fig. 6) for an eye of a viewer (fig. 4, [0037] viewer’s eyes, 303 of fig. 5, detecting the current eye position or interest position); 
determining a media to be displayed to the viewer (32, 54-56 of fig. 5, displaying media to the viewer, fig. 7), the media including a plurality of image frames (the video frame images are displayed on the computer display 32 to the viewer, 32 of figs. 5 and 7, details in figure 7); and 
reading the plurality of image frames for display a plurality of read images (502 and 504 of fig. 5, reading the full resolution foveal images and reduced peripheral images), 

2. (Canceled)  
3. (Canceled)  
Regarding claim 4, Berstis further teaches the method of claim 1 further comprising coding the peripheral and non-peripheral regions such that one includes more luminance than the other ([0082] reduced color data in the peripheral region, which has less luminance than other. Full resolution in the foveal has more luminance than the reduced resolution in the peripheral).  
Regarding claim 5, Berstis further teaches the method of claim 1_further comprising coding the non-peripheral regions (the non-peripheral (foveal) region is treated as enhancement layer for coding) to include a greater color depth than the peripheral regions (the peripheral region is treated base layer for coding), the color depth being measured as bits per pixel (BPP) ([0082] the compressed full (high) resolution foveal images 504 of fig. 5 inherently has more bits (bits per pixel as color bit depth) than the reduced resolution peripheral image. To support the Bit-depth scalability: Base layer pictures in low resolution are coded at lower bit-depth (e.g. 8 bits) than enhancement layer pictures (e.g. 10 or 12 bits) in higher resolution. [0075] Chroma format scalability: Base layer pictures provide lower spatial resolution in chroma sample arrays (e.g. coded in 4:2:0 chroma format) than enhancement layer pictures (e.g. 4:4:4 format)).  
Regarding claim 6, Berstis further teaches the method of claim 1 further comprising coding the peripheral and non-peripheral regions (treated as base layer and enhancemt layer) according to a Y, Cr, Cb type of color gamut, including coding the non-peripheral regions  to include values for at least one of the Y, Cr, Cb different than the peripheral regions ([0082] color inherently defines color gamut and includes chrominance. To support the inherency, SALMIMAA et al. (US 2018/0167634 is provided. SALMIMAA teaches [0074] Bit-depth scalability: Base layer pictures are coded at lower bit-depth (e.g. 8 bits) than enhancement layer pictures (e.g. 10 or 12 bits). [0075] Chroma format scalability: Base layer pictures provide lower spatial resolution in chroma sample arrays (e.g. coded in 4:2:0 chroma format) than enhancement layer pictures (e.g. 4:4:4 format)).
Regarding claim 7, Berstis further teaches the method of claim 1 further comprising coding the non-peripheral regions to include more color than the peripheral regions ([0082]).
Regarding claim 8, Bertis further teaches the method of claim 1 further comprising coding the non-peripheral regions to include a resolution matching the peripheral regions (55 off ig. 5, 61 and 62 of fig. 6).
Regarding claim 9, Berstis further teaches the method of claim 1 further comprising coding the non-peripheral regions to include less light than the peripheral regions ([0082])
10. (Canceled)  

12. (Canceled)  
Regarding claim 13, Berstis further teaches the method for coding image frames (fig. 5, [0018, 0078, 0081-0082, 0086-0087]) comprising: 
determining a field of view for an eye of a viewer (303 of fig. 5) to include a peripheral region (92 and 92’ of fig. 9, peripheral images of fig. 5) and a non-peripheral region (91 and 91’ of fig. 9, fovea images of fig. 5);  
coding the image frames into coded frames such that the coded frames to include less chrominance within the peripheral region relative to a corresponding region of the coded from image frame ([0018, 0078, 0081, 0082, and 0086-0087]. [0081] the compression can be realized by reducing the amount of color-related data transmitted in the peripheral area of the image due to the lack of color sensitivity of the human eye in these regions of vision; [0082] the compressed "initial" image having full resolution data in the foveal section and reduced resolution (and color) data in the peripheral section is stored in another memory (504). It is noted that reduced color in the peripheral region is inherently less chrominance in the peripheral region. To support the inherency, TOTH et al. (US-20170142447-A1) is provided. TOTH discloses the figure 15 having the highest chroma in the fovea (central) 1501 region and low, lower, and lowest chroma in the peripheral regions 1503, 1505, and 1507); 
compressing the coded frames into a bitstream for rending to the viewer through a display (32, 52-56 of fig. 5, see details in figure 7). 
Regarding claim 14, Berstis further teaches the method of claim 13 further comprising defining the chrominance for the coded frames according to bits per pixel (BPP) such that the peripheral region includes a lower BPP than the non-peripheral region ([0081-0082] the 
Regarding claim 15, Berstis further teaches the method of claim 13 further comprising defining the chrominance for the coded frames according to according to a Y, Cr, Cb type of color gamut such that the peripheral region includes values for at least one of Cr and Cb less than values for at least one of Cr and Cb of the non-peripheral region ([0082] color inherently defines color gamut and includes chrominance).  
Regarding claim 16, Berstis further teaches the method of claim 13 further comprising defining the chrominance for the coded frames according to High dynamic range (HDR) such that the peripheral region includes a non-HDR (low-resolution peripheral images 504 of fig. 5) and the non-peripheral region includes an HDR (full resolution foveal images 504 of fig. 5. [0073, 0080] to display a very high resolution image that inherently encompasses high dynamic range).  
Regarding claim 18, Berstis further teaches the method of claim 13 further comprising coding the coded frames such that a spatial resolution of the peripheral region is less than a spatial resolution of the non-peripheral region (504 of fig. 5, [0082]).
 	19. (Canceled)  
Regarding claim 20, Berstis further teaches a non-transitory computer-readable medium having a plurality of non-transitory instructions executable with a processor of an encoder to facilitate optimizing video coding for according to sensitivities of a human visual system (HVS) 
determining a plurality of video frames comprising the video (video image is displayed on the display 32 of fig. 5): 
determining a peripheral vision (92 and 92’ of fig. 9) and a non-peripheral vision (91 and 91’ of fig. 2) for an eye of a viewer relative to a display used to render the video for viewing (303 of fig. 5); 
determining saccadic movement of the eye relative the display during viewing of the video (51 and 303 of fig. 5);
reading at least a portion of the plurality image frames into a plurality of read frames such that each of the coded frames includes a peripheral region and a non-peripheral region varying with the saccadic movement (502, 503, 504, and 506 of fig. 5, the readers 502 and 403 reading full resolution foveal images and reduced peripheral images varying with the view change command), 
the peripheral region coinciding with the peripheral vision and the non- peripheral region coinciding with the non-peripheral vision (Full resolution foveal images and reduced peripheral images 504 of fig. 5; 91 and 92 of fig. 9), 
the peripheral regions being read less color gamut than the non-peripheral regions ([0082] (504 of fig. 5, the reduced peripheral images, [0081] the compression can be realized by reducing the amount of color-related data transmitted in the peripheral area of the image due to the lack of color sensitivity of the human eye in these regions of vision; [0082] the compressed "initial" image having full resolution data in the foveal section and reduced resolution (and color) data in the peripheral section is stored in another memory (504). It is noted that color inherently 
preparing the read frames for subsequent rendering through the display (32 and 53-56 of fig. 5, see details in figure 7).  
Regarding claim 21, Berstis further teaches the method of claim 1 further comprising non-scalably reading the image frames into the read frames on a one-to-one basis such that a quantity of the image frames equals a quantity of the read frames (53-55 of fig. 5, full resolution foveal + low-resolution peripheral match with full-resolution peripheral).  
Regarding claim 22, Berstis further teaches the method of claim 1 further comprising reading the image frames into the read frames without layering such that no more than one of the read frames is read for each one of the image frames (502 and 503 of fig.5, reading the image frames).  
Regarding claim 24, Berstis further teaches the method of claim 1 further comprising: 
the media being a video with the image frames being uncompressed images or original images compiled to comprise the video (65 of fig. 6, video frames or video images); 
reading the image frames into the read frames scaling down the uncompressed images (501 of fig. 5, 501b of fig. 6) to include less color gamut  within the peripheral region than the non-peripheral region([0082]).
25. (Canceled)  
Regarding claims 26 and 27, Berstis further teaches the method of claim 1 further comprising reading color gamut to include less chrominance within the peripheral region than .

Claims 1, 4, 6, 7, 9, 13-16, 20, and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TOTH et al. (US 20170142447 A1).
Regarding claim 1, TOTH teaches a method for visual coding (figs. 14-16C) comprising: 
determining a peripheral region (1503-15-7 of fig. 15) and a non-peripheral region (1501 of fig. 15) for an eye of a viewer (1421 of fig. 14; [0154] 5) sensing a location of the user or, more precisely, the user's eyes, such as head tracking, etc); 
determining a media to be displayed to the viewer (1423 of fig. 14, displaying media to the viewer, [0171] display devices (such as output components 1423 including display screens, display areas, display projectors, etc), the media including a plurality of image frames (the video frame images are displayed on the computer display 1423 to the viewer); and 
reading the plurality of image frames for display a plurality of read images (1423 of fig. 14), 
including each read image to include less color gamut ([0180] color defines color gamut, red, blue, and green. In figure 15, the lowest chrominance 1507 of figure 15 is in the farthest peripheral region. It is noted that the applicant defines the color gamut in claim 26 of the present 
Regarding claim 4, TOTH further teaches the method of claim 1 further comprising coding the peripheral and non-peripheral regions such that one includes more luminance than the other ([0179]).  
Regarding claim 6, TOTH further teaches the method of claim 1 further comprising coding the peripheral and non-peripheral regions according to a Y, Cr, Cb type of color gamut, including coding the non-peripheral regions  to include values for at least one of the Y, Cr, Cb different than the peripheral regions ([0179] luminance information and chrominance).
Regarding claim 7, TOTH further teaches the method of claim 1 further comprising coding the non-peripheral regions to include more color than the peripheral regions (fig. 15).
Regarding claim 9, TOTH further teaches the method of claim 1 further comprising coding the non-peripheral regions to include less light than the peripheral regions (fig. 15, less chroma is less light)
Regarding claim 13, TOTH further teaches the method for coding image frames (figs. 14-16C) comprising: 
determining a field of view for an eye of a viewer (1421 of fig. 14) to include a peripheral region (1503-1507 of fig. 15) and a non-peripheral region (1501 of fig. 15);  
coding the image frames into coded frames (1411 of fig. 14, 1653 of fig. 16B such that the coded frames to include less chrominance within the peripheral region relative to a corresponding region of the coded from image frame (In figure 15, the figure 15 having the highest chroma in the fovea (central) 1501 region and low, lower, and lowest chroma in the peripheral regions 1503, 1505, and 1507); 

Regarding claim 14, TOTH further teaches the method of claim 13 further comprising defining the chrominance for the coded frames according to bits per pixel (BPP) such that the peripheral region includes a lower BPP than the non-peripheral region ([0025] remove some of the peripheral bits, e.g. 1503 of fig. 15).  
Regarding claim 15, TOTH further teaches the method of claim 13 further comprising defining the chrominance for the coded frames according to according to a Y, Cr, Cb type of color gamut such that the peripheral region includes values for at least one of Cr and Cb less than values for at least one of Cr and Cb of the non-peripheral region ([0179] luminance information and chrominance).  
Regarding claim 16, TOTH further teaches the method of claim 13 further comprising defining the chrominance for the coded frames according to High dynamic range (HDR) such that the peripheral region includes a non-HDR and the non-peripheral region includes an HDR ([0142] HDR display).  
	Regarding claim 20, TOTH further teaches a non-transitory computer-readable medium having a plurality of non-transitory instructions executable with a processor of an encoder to facilitate optimizing video coding for according to sensitivities of a human visual system (HVS) of a viewer (fig. 116; and figs 15-16C), the non- transitory instructions being sufficient for: 
determining a plurality of video frames comprising the video (1657 of fig. 16B): 
determining a peripheral vision (1503-1507 of fig. 15) and a non-peripheral vision (1501 of fig. 15) for an eye of a viewer relative to a display used to render the video for viewing (1421 of fig. 14, 1655 of fig. 16B); 

reading at least a portion of the plurality image frames into a plurality of read frames such that each of the read frames includes a peripheral region and a non-peripheral region varying with the saccadic movement (1657 of fig. 16, 1501-1507 of fig. 1 for peripheral and non-peripheral regions), 
the peripheral region coinciding with the peripheral vision and the non- peripheral region coinciding with the non-peripheral vision (fig. 15), 
the peripheral regions being read less color gamut than the non-peripheral regions ([0180] color defines color gamut as red, blue, and green. In figure 15, the lowest chrominance 1507 of figure 15 is in the farthest peripheral region. The color gamut is defined in claim 26 of the present invention to include less chrominance that is disclosed by TOTH, 1507 of fig. 15), and 
preparing the read frames for subsequent rendering through the display (1423 of fig. 14, fig. 16A).  
Regarding claims 26 and 27, TOTH further teaches the method of claims 1 and 20, further comprising reading color gamut to include less chrominance within the peripheral region than the non-peripheral region (Figure 15 having the highest chroma in the central 1501 as non-peripheral region and low, lower, and lowest chroma in the peripheral regions 1503, 1505, and 1507).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Berstis (US 20040010803 A1) in view of SALMIMAA et al. (US 2018/0167634).
Regarding claim 17, Berstis further teaches the method of claim 13 further comprising coding the coded frames that a spatial resolution the peripheral region matches a spatial resolution of the non-peripheral region (55 of fig. 5). 
It is noted that Berstis does not teach coding the coded frames such that luminance within the peripheral and non- peripheral regions is unchanged or proportionally equal relative to corresponding regions of the image frames as specified in claim17.
SALMIMAA teaches coding the coded frames such that a spatial resolution the base layer matches a spatial resolution of the enhancement (Note: the encoding system, fig. 4, for  encoding the enhancement layer using the base layer with the resolution that is scaling up to match the resolution of the enhancement layer, [0075]); 
coding the coded frames such that luminance within the peripheral and non- peripheral regions is unchanged or proportionally equal relative to corresponding regions of the image 
Taking the teachings of Berstis and SALMIMA together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SALMIMAA into the system of NINAN for selecting different resolutions for different eyes reduces the required data rate needed to transfer the stereoscopic content to a head-mounted display.
Regarding claim 23, Berstis teaches the method in claim 1, but Berstis does not teach and  scalably coding the image frames into the coded frames such that at least two of the coded frames are coded for each of the image frames with one of the coded frames being a base layer and at least one of the coded frames being an enhancement layer as specified in claim 23.  
SALMIMAA teaches scalably coding the image frames into the coded frames such that at least two of the coded frames are coded for each of the image frames with one of the coded frames being a base layer and at least one of the coded frames being an enhancement layer ([0071-0081]).
Taking the teachings of Berstis and SALMIMA together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SALMIMAA into the system of NINAN for selecting different resolutions for different eyes reduces the required data rate needed to transfer the stereoscopic content to a head-mounted display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deering et al. (US 20030142099 A1) Graphics system configured to switch between multiple sample buffer contexts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425